t c memo united_states tax_court estate of helen m noble deceased leslie h noble jr and john r noble co-personal representatives petitioners v commissioner of internal revenue respondent docket no filed date daniel j duffy for petitioners j anthony hoefer for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in the federal estate_tax of the estate of helen m noble the estate and a dollar_figure addition_to_tax under sec_6651 following concessions we must decide the date fair_market_value of the 6-percent interest in glenwood state bank glenwood bank that helen n noble decedent owned the estate’s form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return reported the fair_market_value as dollar_figure respondent determined in the notice_of_deficiency that the fair_market_value was dollar_figure million petitioners currently argue that the fair_market_value was dollar_figure or less respondent argues that the fair_market_value was dollar_figure million as determined we hold that the fair_market_value of the interest was dollar_figure unless otherwise noted section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties filed with the court a stipulation of facts and accompanying exhibits namely the estate_tax_return and the notice_of_deficiency we have found the stipulated facts accordingly and have found other facts from the two exhibits decedent died on date while residing in gage county nebraska john r noble and leslie h noble jr the co-personal representatives of the estate resided in lincoln nebraska when the petition was filed in this court the estate filed the estate_tax_return on date estate_tax_return reported that decedent’s gross_estate included shares of stock in glenwood bank those shares were part of big_number nonpublicly traded shares of the only class of stock that glenwood bank had outstanding at the time of decedent’s death and represented an 6-percent interest in glenwood bank the estate_tax_return reported that the fair_market_value of each of the shares equaled its book_value dollar_figure less a percent minority interest discount resulting in a reported total fair_market_value of dollar_figure when decedent died glenwood bancorporation bancorporation owned the remaining 4-percent interest in glenwood bank the shareholders of bancorporation were john dean dean dean’s son and dean’s son-in-law dean owned percent of bancorporation’s stock and he was unrelated familially to decedent bancorporation purchased two blocks of glenwood bank stock during the 15-month period ending on the date of decedent’s death first in date bancorporation purchased shares of glenwood bank stock at dollar_figure per share second in date bancorporation purchased shares of glenwood bank stock at dollar_figure per share after decedent died dean sought to buy the glenwood bank shares held by the estate on date dean obtained from the accounting firm of seim johnson sestak quist llp seim johnson a written appraisal appraisal of the fair_market_value of those shares as of date seim johnson issued the appraisal to dean solely to assist the management of glenwood bank in making a cash purchase of the shares the appraisal was prepared on behalf of seim johnson by dennis r hein hein and concluded that the fair_market_value of the glenwood bank shares held by the estate was dollar_figure dollar_figure per share as of date the appraisal stated that this fair_market_value included a 29-percent discount for minority interest and a 35-percent discount for lack of marketability the estate declined to sell its glenwood bank shares to dean at this appraised price the estate sold those shares to bancorporation on date for dollar_figure million dollar_figure per share on date respondent issued to the estate a notice_of_deficiency in which he determined among other things that the fair_market_value of decedent’ sec_116 glenwood bank shares was dollar_figure million the notice states that the value of the decedent’s stock was adjusted to the fair_market_value as determined by shenehon company at trial respondent called william c herber herber as an expert witness and the court over the objection of petitioners recognized him as an expert on the valuation of financial institutions the court also over the objection of petitioners accepted into evidence herber’s expert report under rule f shenehon report written on behalf of his employer shenehon co stating that the applicable fair_market_value of an 6-percent ownership_interest in glenwood bank was dollar_figure million the shenehon report was a second expert report prepared by herber on behalf of shenehon co as to the fair_market_value of the 6-percent interest shenehon co ’s first report indicated on its face that it had been prepared by three individuals but only one of those individuals was available to testify at trial we excluded the first report from evidence on the basis of our opinion in 120_tc_174 there we excluded from evidence the rebuttal report of the taxpayer’s expert that was alleged by the commissioner to be tainted in its preparation by the significant participation of the taxpayer’s counsel id pincite we held that the rebuttal report was inadmissible because the expert had not established that the words analysis and opinions in that rebuttal report were his own work id citing 509_us_579 ndollar_figure as is equally true here we were not persuaded by a preponderance of proof that the words analysis and opinions in the excluded report were the work of herber the shenehon report ascertained the fair_market_value of the subject shares by considering four valuation methods book_value method discounted cashflow method public guideline market method and private guideline market method and applying a 15-percent minority interest discount and a 30-percent lack of marketability discount to the values derived under those methods the book_value method reflected glenwood bank’s reported equity as of date the most current data available as of decedent’s date of death the discounted cashflow method applied a 5-percent discount rate to glenwood bank’s projected annual income for each of the years during a 10-year period ending in date and an 5-percent rate to the bank’s residual_value the public guideline market method reflected prices paid for companies which were engaged in a business similar to glenwood bank’s and whose stock was actively_traded in a public market the private guideline market method reflected transactions involving acquisitions of privately held banks comparable to glenwood bank the resulting values derived under these four methods were as follows discounted public private book cash guideline guideline value flow market market_value before discounts dollar_figure dollar_figure dollar_figure dollar_figure 15-percent minority interest discount big_number n a n a big_number marketable minority interest value big_number big_number big_number big_number 30-percent lack of marketability discount big_number big_number big_number big_number nonmarketable minority interest value big_number big_number big_number big_number subject percentage interest resulting value of subject interest big_number big_number big_number big_number the average of the resulting values is dollar_figure big_number big_number big_number big_number at trial petitioners called three experts to testify in support of petitioners’ challenge to respondent’s determination of the fair_market_value of decedent’s shares each of these experts namely hein janet m labenz labenz and z christopher mercer mercer also prepared an expert report under rule f hein’s expert report seim johnson report was merely the appraisal with a date cover letter stating in relevant part that our opinion is the same opinion as it was as of date the cover letter also stated that seim johnson had been engaged with the management of the glenwood bank to value the estate’ sec_116 glenwood bank shares as of date we have inquired as to significant items for the last quarter of that would have a material effect on the valuation of the stock from the time of mrs noble’s death and the date of our original valuation we were informed that there are no such items which would have materially affected the valuation from the time of death to the valuation_date labenz’s expert report labenz report was accepted into evidence as a rebuttal to the opinion of respondent’s expert the labenz report addressed the differences between the shenehon report and the seim johnson report the court with no objection from respondent recognized mercer as an expert on the valuation of financial institutions and with no objection from respondent accepted mercer’s expert report mercer report into evidence the mercer report concluded that the fair_market_value of the estate’ sec_11 6-percent interest in glenwood bank was dollar_figure the mercer report generally arrived at this fair_market_value through a two-step process first the mercer report ascertained the marketable minority value for glenwood bank by considering five methods a transaction value method a net asset value method a discounted future earnings method using a 10-percent earnings growth and a 20-percent earnings growth and two guideline company methods one using a regional peer group the other a high-equity assets group and both using capitalized earnings and capitalized book_value the transaction_method recognized the two sales of glenwood bank stock happening before the valuation_date and reflected the dollar_figure-per-share price paid in the more recent second sale the net asset value method reflected glenwood bank’s reported equity as of date as adjusted to take into account an unrealized dollar_figure gain in bond portfolio and a 38-percent related tax adjustment dollar_figure the discounted future earnings method reflected earnings growth rates of percent and percent and a present_value rate of percent the guideline company methods reflected a regional group of financial institutions similar to glenwood bank and a nationwide group of banks that reported total assets of less than dollar_figure billion and an asset equity ratio of greater than percent the resulting values derived under these five methods were as follows method resulting value transaction value dollar_figure net asset value big_number discounted future earnings 10-percent earnings growth big_number 20-percent earnings growth big_number guideline company regional peer group capitalized earnings big_number capitalized book_value big_number guideline company high equity assets group capitalized earnings big_number capitalized book_value big_number the mercer report gave no weight to the transaction value method the net asset value method or the discounted future earnings method and ascertained the value of the marketable minority interest to be dollar_figure by averaging the other four amounts big_number big_number big_number big_number big_number and rounding the resulting average to the nearest thousand the mercer report as a second step in the valuation process then ascertained the applicable fair_market_value of decedent’ sec_11 6-percent interest by applying a 43-percent lack of marketability discount to the marketable minority interest value of dollar_figure big_number x big_number and multiplying the resulting rounded number of dollar_figure big_number - big_number big_number by percent the mercer report derived the 43-percent lack of marketability discount by applying a quantitative marketability discount model qmdm adopted and advocated by mercer the mercer report noted that the estate had sold it sec_116 glenwood bank shares after decedent died and that relative to certain assumptions in the qmdm analysis as of date the selling_price for those shares should have been approximately dollar_figure million rather than the dollar_figure million actually received the mercer report ignored this postdeath sale because hypothetical investors would not have known about it when decedent died opinion i preliminary statement neither party called a fact witness to testify at trial each expert who testified at trial testified solely as an expert and not as both a fact witness and an expert witness nor did either party introduce at trial any exhibit other than the expert reports the two stipulated exhibits and a statement listing one of the expert’s qualifications most of the facts which we find in this case come from the stipulation of facts and the two accompanying exhibits while the parties invite the court to find additional facts solely from data relied upon by the experts in forming their expert opinions we decline to do so as the court has stated previously in a similar setting much of the purported data that the expert relied upon in reaching his conclusion also never made its way into evidence although an expert need not rely upon admissible evidence in forming his or her opinion fed r evid we must rely upon admitted evidence in forming our opinion and in so doing may not necessarily agree with an expert whose opinion is not supported by a sufficient factual record the mere fact that the court admits an expert’s opinion into evidence does not mean that the underlying facts upon which the expert relied are also admitted into evidence 42_f2d_99 4th cir 31_bta_994 see 523_us_303 ndollar_figure whereas expert opinion is considered evidence the facts upon which such an expert relies in forming that opinion are not considered evidence until introduced at trial by a fact witness see also 109_f3d_1493 9th cir in a case such as this where an expert witness relies upon facts which are critical to the court’s analysis of an issue we expect that the party calling the witness will enter into evidence those critical facts haffner’s serv stations inc v commissioner tcmemo_2002_38 affd 326_f3d_1 1st cir ii rules on valuation the value of property for federal estate_tax purposes is a factual inquiry in which the trier of fact must weigh all relevant evidence and draw appropriate inferences to arrive at the property’s fair_market_value 323_us_119 304_us_282 sec_20_2031-1 estate_tax regs for this purpose fair_market_value is the price that a hypothetical willing buyer would pay a hypothetical willing seller both persons having reasonable knowledge of all relevant facts and neither person under a compulsion to buy or to sell sec_20_2031-1 estate_tax regs see also 411_us_546 237_f2d_729 8th cir affg tcmemo_1955_269 estate of scanlan v commissioner tcmemo_1996_331 affd without published opinion 116_f3d_1476 5th cir the particular characteristics of these hypothetical persons are not necessarily the same as those of any specific individual or entity and are not necessarily the same as those of the actual buyer or the actual seller 706_f2d_1424 7th cir 658_f2d_999 5th cir bank one corp v commissioner t c pincite nor are these hypothetical persons considered to be compelled to buy or to sell the property in question these hypothetical persons are considered to know all relevant facts involving the property bank one corp v commissioner supra pincite each of these hypothetical persons also is presumed to be aiming to achieve the maximum economic advantage ie maximum profit from the hypothetical sale of the property 823_f2d_483 11th cir affg tcmemo_1985_595 estate of curry v united_states supra pincite 110_tc_530 94_tc_193 53_fedclaims_341 affd 365_f3d_1044 fed cir special rules apply when valuing the stock of a closely_held_corporation see estate of scanlan v commissioner supra while listed market prices of publicly traded stock are usually representative of the fair_market_value of that stock for federal tax purposes the fair_market_value of nonpublicly traded stock is best ascertained through arm’s-length sales near the valuation_date of reasonable amounts of that stock as long as both the buyer and the seller were willing and informed and the sales did not include a compulsion to buy or to sell 366_f3d_608 8th cir affg tcmemo_2002_145 accord estate of fitts v commissioner supra pincite such arm’s-length sales are the best criterion of market_value 92_tc_312 same 79_tc_938 same 73_tc_266 same 62_tc_684 ordinarily the price at which the same or similar_property has changed hands is persuasive evidence of fair_market_value where the parties to the sale have dealt with each other at arm’s length and the sale is within a reasonably close period of time to the valuation_date the price agreed upon is considered to have accurately reflected conditions in the market affd 523_f2d_1308 8th cir when nonpublicly traded stock cannot be valued from such arm’s-length sales its value is then best determined by analyzing the value of publicly traded stock in comparable corporations engaged in the same or a similar line_of_business as well as by taking into account all other_relevant_factors bearing on value that would be considered by an informed buyer and an informed seller polack v commissioner supra pincite estate of fitts v commissioner supra pincite estate of hall v commissioner supra pincite in this regard sec_20_2031-2 estate_tax regs states that if actual sale prices and bona_fide bid and asked prices are lacking then the fair_market_value is to be determined by taking the following factors into consideration in the case of shares of stock the company’s net_worth prospective earning power and dividend- paying capacity and other_relevant_factors some of the other_relevant_factors are the goodwill of the business the economic outlook in the particular industry the company’s position in the industry and its management the degree of control of the business represented by the block of stock to be valued and the values of securities of corporations engaged in the same or similar lines of business which are listed on a stock exchange however the weight to be accorded such comparisons or any other evidentiary factors considered in the determination of a value depends upon the facts of each case in addition to the relevant factors described above consideration shall also be given to nonoperating assets including proceeds of life_insurance policies payable to or for the benefit of the company to the extent such nonoperating assets have not been taken into account in the determination of net_worth prospective earning power and dividend-earning capacity complete financial and other data upon which the valuation is based should be submitted with the return including copies of reports of any examinations of the company made by accountants engineers or any technical experts as of or near the applicable_valuation_date the commissioner has also set forth in a longstanding ruling revrul_59_60 1959_1_cb_237 certain criteria to consider in determining fair_market_value that ruling which is widely accepted in the valuation community and which is regularly referenced by the judiciary and the commissioner alike polack v commissioner supra pincite states that the valuation of securities is in essence a prophesy as to the future and must be based on facts available at the required date of appraisal as a generalization the prices of stocks which are traded in volume in a free and active market by informed persons best reflect the consensus of the investing public as to what the future holds for the corporations and industries represented when a stock is closely held is traded infrequently or is traded in an erratic market some other measure of value must be used in many instances the next best measure may be found in the prices at which the stocks of companies engaged in the same or a similar line_of_business are selling in a free and open market rev_proc sec_3 c b pincite the ruling then states that in the absence of relevant market quotations all available financial data and all relevant factors affecting fair_market_value must be considered in valuing the stock of a closely_held_corporation id sec_4 the ruling lists as relevant eight specific factors these factors which are virtually identical to the factors referenced in sec_20_2031-2 estate_tax regs are a the nature of the business and the history of the enterprise from its inception b the economic outlook in general and the condition and outlook of the specific industry in particular c the book_value of the stock and the financial condition of the business d the earning capacity of the company e the dividend-paying capacity f whether or not the enterprise has goodwill or other intangible value g sales of the stock and the size of the block of the stock to be valued h the market price of stocks of corporations engaged in the same or a similar line_of_business having their stocks actively_traded in a free and open market either on an exchange or over-the-counter rev_proc sec_4 iii approaches to valuation in the case of nonpublicly traded stock the value of which cannot be determined by relevant arm’s-length sales fair_market_value is generally determined by using three approaches the first approach is the market approach the second approach is the income approach the third approach is the asset-based approach each of these three approaches includes various valuation methods the approach to apply in a given case is a question of law 312_us_259 bank one corp v commissioner t c pincite litigants in this court are usually assisted by experts in applying these approaches market approach the market approach values a company’s nonpublicly traded stock by using one or more methods to compare that stock to the same or comparable stock that has sold in arm’s-length transactions in the same timeframe the nonpublicly traded stock subject_to valuation is valued by adjusting the sales_price of the same or comparable stock to reflect any differences between that stock and the nonpublicly traded stock income approach the income approach values a company’s nonpublicly traded stock by using one or more methods that convert anticipated economic benefits into a single present amount valuation methods under this approach may directly capitalize earnings estimates or may forecast future_benefits earnings or cashflow and discount those future_benefits to the present asset-based approach the asset-based or cost approach values a company’s nonpublicly traded stock by using one or more methods which look to the company’s assets net of its liabilities iv value of the subject shares the stock of glenwood bank was not publicly traded thus we look first to see whether there were any arm’s-length sales of that stock near the applicable_valuation_date because neither coexecutor elected to value the estate’s property under sec_2032 that applicable_valuation_date is the date of decedent’s death ie date see sec_20_2031-1 estate_tax regs the record reflects three sales of glenwood bank stock near the applicable_valuation_date the first two sales involved the shares and shares respectively which were sold before the valuation_date the third sale involved the shares sold by the estate after the valuation_date in each of these sales the buyer was bancorporation petitioners conceded at trial that they bear the burden_of_proof in this case they acknowledge that an arm’s-length sale of property near the valuation_date is the best indicium of its fair_market_value on the valuation_date but they assert only certain_sales near a valuation_date are competent substantial and persuasive evidence of that fair_market_value according to petitioners sales may be probative of fair_market_value only if they occur within a reasonable_time before the valuation_date petitioners primarily support this position with a citation of 190_f2d_766 8th cir affg 14_tc_1136 they also assert that a prior sale of property conclusively sets the fair_market_value of that property on a later valuation_date even if the seller was not knowledgeable of all relevant facts as to that property and even if the property that was the subject of the sale was not of comparable size to the property subject_to valuation they recognize that a determination of fair_market_value on the basis of actual sales has often been said to include requirements that a seller be knowledgeable and that the seller’s property be comparable to the property subject_to valuation they assert however that the court_of_appeals for the ninth circuit in 243_f3d_1145 9th cir revg estate of kaufman v commissioner tcmemo_1999_119 eroded these requirements to now make them irrelevant we disagree with petitioners’ assertion that the two prior sales of shares and shares either separately or together are an accurate measure of the applicable fair_market_value of decedent’ sec_116 shares in morrissey the court_of_appeals for the ninth circuit held that sales of big_number and big_number shares of stock on may and date respectively at dollar_figure per share reflected the fair_market_value of big_number shares of that stock as of an earlier valuation_date of date the court_of_appeals stated that the sellers were under no compulsion to sell their shares and that they did so at the price that the buyer had represented was the price listed in a recent appraisal the court_of_appeals stated that each seller testified at trial that the price was fair and that the sale had not been compelled contrary to petitioners’ assertion we read nothing in morrissey to indicate that the court_of_appeals for the ninth circuit eroded the requirements that a seller of stock be knowledgeable and that the seller’s shares be comparable in number to the shares subject_to valuation in order for the sale to be probative of a valuation of the latter shares in fact the court_of_appeals noted specifically as to the knowledge requirement that both sellers had sold their stock at approximately the same price as listed in the appraisal and that both sellers were aware that dividends had been meager even in prosperous years id pincite the court_of_appeals also indicated as to the comparable_property requirement that the prior sales of stock were not unrepresentative of the stock subject_to valuation id as to the two prior sales of stock in this case we also are unpersuaded that either of those sales was made by a knowledgeable seller who was not compelled to sell or was made at arm’s length see estate of fitts v commissioner f 2d pincite taxpayer bears the burden of establishing that sales are made at arm’s length and in the normal course of business in addition contrary to the factual setting of morrissey v commissioner supra the two prior sellers in this case did not sell their stock for the amount set forth in an appraisal they we use the term comparable in number to mean that in this respect as in others the characteristics of the property offered as a comparable must not diverge so far from those of the property being valued that they cannot be taken into account by adjustments sold their stock for much less than the per-share value set forth in the later appraisal the estate in turn sold its shares after the appraisal for more than the fair_market_value set forth therein moreover the two respective prior sales represented percent and percent of glenwood bank’s outstanding_stock decedent’ sec_116 shares by contrast represented percent of that outstanding_stock and were the only shares of glenwood bank stock not owned by the other shareholder mercer testified credibly that it was reasonably foreseeable as of the applicable_valuation_date that the other shareholder bancorporation would eventually want to buy that 6-percent interest at some unknown time and that this added a special value to the interest our hypothetical seller would have known the same at the time of the hypothetical sale and as part of that hypothetical sale would have demanded compensation_for this special value so as otherwise to not equate the selling_price for the shares and shares with the hypothetical selling_price of decedent’ sec_116 shares as to the third sale which occurred on date approximately months after the applicable_valuation_date we disagree with petitioners that only sales of stock that predate a valuation_date may be used to determine fair_market_value as of in fact petitioners are the only ones who have suggested that one or both of the two prior sales is an accurate measure of the fair_market_value of decedent’ sec_116 shares as of the applicable_valuation_date that valuation_date the court_of_appeals for the eighth circuit the court to which an appeal of this case most likely lies has held specifically that in determining the value of unlisted stocks actual sales made in reasonable amounts at arm’s length in the normal course of business within a reasonable_time before or after the basic date are the best criterion of market_value estate of fitts v commissioner supra pincite accord 422_f2d_1402 8th cir affg tcmemo_1969_24 see also 101_tc_412 estate of scanlan v commissioner tcmemo_1996_331 although petitioners observe correctly that the court_of_appeals for the eighth circuit stated in douglas hotel co v commissioner f 2d pincite that evidence of what property sold for within a reasonable_time before the material date upon which its fair value is to be determined is universally considered competent substantial and persuasive evidence of its fair value on the material date this statement was made solely with respect to the evidentiary value of a sale that predated the date of valuation there the court_of_appeals did not state as petitioners ask us to hold that only sales which occur before a valuation_date are probative as to fair_market_value on the valuation_date in fact the court_of_appeals went on to state specifically as to prior sales that it is of course not the only evidence which may be considered on the subject of valuation id accord polack v commissioner f 3d pincite subsequent events that shed light on what a willing buyer would have paid on the date in question are admissible such as ‘evidence of actual sales prices received for property after the date in question so long as the sale occurred within a reasonable_time and no intervening events drastically changed the value of the property ’ quoting 763_f2d_891 7th cir see also estate of jung v commissioner supra pincite estate of scanlan v commissioner supra generally speaking a valuation of property for federal tax purposes is made as of the valuation_date without regard to any event happening after that date see 279_us_151 an event occurring after a valuation_date however is not necessarily irrelevant to a determination of fair_market_value as of that earlier date an event occurring after a valuation_date may affect the fair_market_value of property as of the valuation_date if the event was reasonably foreseeable as of that earlier date first natl bank v united_states supra pincite bank one corp v commissioner t c pincite an event occurring after a valuation_date even if unforeseeable as of the valuation_date also may be probative of the earlier valuation to the extent that it is relevant to establishing the amount that a hypothetical willing buyer would have paid a hypothetical willing seller for the subject property as of the valuation_date polack v commissioner supra pincite first natl bank v united_states supra pincite 88_tc_38 81_tc_999 estate of scanlan v commissioner supra unforeseeable subsequent events which fall within this latter category include evidence such as we have here ‘of actual sales prices received for property after the date in question so long as the sale occurred within a reasonable_time and no intervening events drastically changed the value of the property ’ polack v commissioner supra pincite quoting first natl bank v united_states supra pincite first natl bank v united_states supra pincite see also estate of jung v commissioner supra pincite estate of scanlan v commissioner supra subsequent events may be considered as evidence of value if they are relevant federal_law favors the admission of probative evidence and the test of relevancy under federal_law is designed to reach that end 415_f2d_632 5th cir fed r evid a rule that applies to this court under rule a states broadly that evidence is relevant if it has any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence fed r evid favors a finding of relevance and only minimal logical relevance is necessary if the disputed fact’s existence is of consequence to the determination of the action 509_us_579 petitioners try to downplay the importance of the subsequent third sale of the estate’ sec_116 glenwood bank shares by characterizing it as a sale to a strategic buyer who bought the shares at greater than fair_market_value in order to become the sole shareholder of glenwood bank respondent argues that the third sale was negotiated at arm’s length and is most relevant to our decision we agree with respondent although petitioners observe correctly that an actual purchase of stock by a strategic buyer may not necessarily represent the price that a hypothetical buyer would pay for similar shares the third sale was not a sale of similar shares it was a sale of the exact shares that are now before us for valuation we believe it to be most relevant that the exact shares subject_to valuation were sold near the valuation_date in an arm’s-length transaction and consider it to be of much less relevance that some other shares eg the shares and shares discussed herein were sold beforehand the property to be valued in this case is not simply any 6-percent interest in glenwood bank it is the actual 6-percent interest in glenwood bank that was owned by decedent when she died see bank one corp v commissioner supra pincite the two prior sales of shares and shares respectively left decedent’ sec_11 6-percent interest as the only interest not owned by the other of course we value that actual 6-percent interest in the context of a hypothetical willing buyer and a hypothetical willing seller shareholder the fact that decedent’s specific 6-percent interest may have included a unique attribute that added value to that interest vis-a-vis another 6-percent interest in glenwood bank does not detract from the fair_market_value of decedent’s interest that attribute would continue to be retained by the hypothetical buyer in our analysis following our hypothetical sale just as it had been retained by decedent at the time of her death moreover as to petitioners’ argument we are unpersuaded by the evidence at hand that glenwood was a strategic buyer that in the third sale paid a premium for the shares the third sale was consummated by unrelated parties the estate and bancorporation and was prima facie at arm’s length in addition the estate declined to sell its shares at the value set forth in the appraisal and only sold those share sec_5 months later at a higher price of dollar_figure million although the estate may have enjoyed some leverage in obtaining that higher price as suggested by mercer by virtue of the fact that the subject shares were the only glenwood bank shares not owned by the buyer this does not mean that the sale was not freely negotiated that the sale was not at arm’s length or that either the estate or bancorporation was compelled to buy or to sell in fact mercer through his own analysis pegged the fair_market_value for those shares as of the time of the third sale at approximately dollar_figure million or in other words almost twice the amount of the price actually received given the additional facts that the third sale occurred sufficiently close to the applicable_valuation_date and that the record does not reveal any material_change in circumstances that occurred between that date and the date of the third sale that would have affected the fair_market_value of the subject shares we conclude on the basis of the limited evidentiary record before us that the third sale is the best indicium of the fair_market_value of decedent’s shares at the time of her death see estate of fitts v commissioner f 3d pincite rubber research inc v commissioner f 2d pincite 87_tc_78 estate of andrews v commissioner t c pincite see also 538_f2d_927 n 2d cir arm’s length sales of the stock to be valued are of course the best evidence we find nothing in the record to support the conclusion which we draw from the mercer report that the fair_market_value of the subject shares almost doubled from the applicable_valuation_date to the time of the third sale and in light of the third sale are unpersuaded by that report’s conclusion as to the applicable fair_market_value of those shares mercer opined that the third sale was an arm’s-length sale that involved a seller who at the time of the third sale lacked knowledge that the value of its stock exceeded the dollar_figure million sale price the fact that a more knowledgeable seller might have extracted a higher sale price for the subject shares does not on the record before us detract from the probative value of the third sale at the least the price in that sale serves as a floor to the fair_market_value of the subject shares and given that respondent does not request a higher value serves in our opinion as the best measure of the fair_market_value of the subject shares as of the applicable_valuation_date of value citing 300_us_37 and rubber research inc v commissioner supra pincite affg tcmemo_1974_285 accord estate of scanlan v commissioner tcmemo_1996_331 to be sure petitioners even advocate that an actual sale is the best indicium of that fair_market_value they state in brief that expert testimony need not be considered upon the finding of a contemporaneous arm’s-length sale such a sale of property they state is indicative of its fair_market_value as a matter of law when a subsequent event such as the third sale before us is used to set the fair_market_value of property as of an earlier date adjustments should be made to the sale price to account for the passage of time as well as to reflect any change in the setting from the date of valuation to the date of the sale see estate of scanlan v commissioner supra these adjustments are necessary to reflect happenings between the two dates which would affect the later sale price vis-a-vis a hypothetical sale on the earlier date of valuation these happenings include inflation changes in the relevant industry and the expectations for that industry changes in business_component results changes in technology macroeconomics or tax law and the occurrence or nonoccurrence of any event which a hypothetical reasonable buyer or a hypothetical reasonable seller would conclude would affect the selling_price of the property subject_to valuation eg the death of a key_employee see estate of jung v commissioner t c pincite the record before us does not establish the presence of any material_change in circumstances between the date of the third sale and the applicable_valuation_date on the basis of the record before us we believe that the sole adjustment that must be made to the dollar_figure million sale price in order to arrive at the fair_market_value of the subject shares as of the applicable_valuation_date is for inflation while the record does not accurately pinpoint the appropriate rate to apply for that purpose the bureau of labor statistics has stated that the rate of inflation during each of the years and was slightly less than percent see generally handbook of u s labor statistics employment earnings prices productivity and other labor data 7th ed on the basis of a 3-percent rate we conclude that the applicable fair_market_value of decedent’ sec_116 shares was dollar_figure dollar_figure x - we so hold although we do not determine this fair_market_value on the basis of the methodology applied by herber we note that this fair_market_value approximates the average of the resulting values derived by herber through the application of his four methods all arguments made by the parties have been considered and to the extent not discussed herein are irrelevant and or without merit to reflect concessions decision will be entered under rule
